Case 2:18-cv-03093-JFW-AS Document 87 Filed 06/17/19 Page 1 of 5 Page ID #:2738



  1   MANATT, PHELPS & PHILLIPS, LLP
      ROBERT H. PLATT (SBN 108533)
  2   E-Mail: rplatt@manatt.com
  3   DONALD R. BROWN (SBN 156548)
      E-Mail: dbrown@manatt.com
  4   11355 West Olympic Boulevard
      Los Angeles, California 90064-1614
  5   Telephone: (310) 312-4000
  6   Facsimile: (310) 312-4224
      Attorneys for Defendants TINDER, INC.,
  7   MATCH GROUP, LLC, and MATCH GROUP, INC.
  8
  9                       UNITED STATES DISTRICT COURT
 10                      CENTRAL DISTRICT OF CALIFORNIA

 11
       LISA KIM, individually and on behalf   Case No. CV 18-03093 JFW (AS)
 12    of herself and all others similarly
       situated,                              Hon. John F. Walter
 13                                           STIPULATION REGARDING
                    Plaintiff,                DISMISSAL OF PLAINTIFF’S
 14
              vs.                             PENDING APPEAL
 15    TINDER, INC., a Delaware               Complaint filed: April 12, 2018
 16    corporation; MATCH GROUP, LLC, a
       Delaware limited liability company;
 17    MATCH GROUP, INC., a Delaware
       corporation; and DOES 1 through 10,
 18    inclusive, and each of them,
 19                 Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28
      323870951.1
Case 2:18-cv-03093-JFW-AS Document 87 Filed 06/17/19 Page 2 of 5 Page ID #:2739



  1         Plaintiff Lisa Kim (“Plaintiff”) and defendants Tinder, Inc.,1 Match Group,
  2   LLC, and Match Group, Inc. (“Defendants”)—collectively, the “Parties”—enter
  3   into the following stipulation regarding Plaintiff’s voluntarily dismissal of the
  4   pending appeal of this Court’s Order granting Defendants’ Motion to Compel
  5   Arbitration.
  6                                          RECITALS
  7         WHEREAS,
  8         1.       Plaintiff filed this action on April 12, 2018;
  9         2.       On June 11, 2018, Defendants filed a Motion to Compel Arbitration
 10   (the “Motion”) [Dkt. No. 24];
 11         3.       On July 12, 2018, this Court entered an Order granting the Motion (the
 12   “Order”) [Dkt. No. 43];
 13         4.       On July 16, 2018, Plaintiff filed a Notice of Appeal [Dkt. No. 46]
 14   regarding the Order (the “Appeal”);
 15         5.       Plaintiff has refrained from commencing an arbitration proceeding
 16   pending settlement discussions;
 17         6.       On December 11, 2018, the Ninth Circuit Court of Appeals granted the
 18   Parties’ joint motion to extend the time for the filing of the appellate briefs in the
 19   Appeal, setting a revised deadline of February 11, 2019 for the filing of the opening
 20   brief [9th Cir. Dkt. No. 14];
 21         7.       On December 31, 2018, the Parties entered into a Class Action
 22   Settlement Agreement pertaining to the action;
 23         8.       On February 12, 2019, the Ninth Circuit Court of Appeals granted
 24   another motion to extend the time for the filing of the appellate briefs in the Appeal,
 25   setting a revised deadline of May 13, 2019 for the filing of the opening brief [9th
 26   Cir. Dkt. No. 16];
 27
      1
               Pursuant to a merger in 2017, Tinder, Inc.’s assets and liabilities were
 28   acquired by Match Group, LLC.
      323870951.1
                                                 2
Case 2:18-cv-03093-JFW-AS Document 87 Filed 06/17/19 Page 3 of 5 Page ID #:2740



  1            9.    On March 1, 2019, the Court granted Plaintiff’s Motion for
  2   Preliminary Approval of Class Settlement and Class Certification of Settlement
  3   Class [Dkt. No. 60];
  4            10.   On March 12, 2019, the Court entered an Order Granting Motion for
  5   Preliminary Approval of Class Action Settlement [Dkt. No. 62];
  6            11.   On April 26, 2019, the Ninth Circuit Court of Appeals granted another
  7   motion to extend the time for the filing of the appellate briefs in the Appeal, setting
  8   a revised deadline of July 12, 2019 for the filing of the opening brief [9th Cir. Dkt.
  9   No. 18]; and
 10            12.   On June 17, 2019, the Court conducted a hearing on final approval of
 11   the Class Action Settlement.
 12                                       STIPULATION
 13             THE PARTIES HEREBY STIPULATE that:
 14            1.    Plaintiff will immediately dismiss the Appeal without prejudice, as set
 15   forth in a Stipulation to be filed in the Ninth Circuit, a copy of which is attached
 16   hereto as Exhibit 1;
 17            2.    Defendants stipulate that any deadlines set forth under F.R.A.P. 4,
 18   arising under the same Order (Dkt. No. 44) that were originally subject to a Notice
 19   of Appeal in Dkt. No. 46, including the deadline by which a renewed notice to
 20   appeal must otherwise be filed, shall be stayed indefinitely during any and all
 21   proceedings relating to Final Approval of the proposed Class Action Settlement,
 22   through judgment, and through any potential appeals of said judgment that may be
 23   filed by any objectors or otherwise;
 24            3.    This stipulation shall remain in full force and effect until 30 days after
 25   judgment is entered and all appeals or potential appeals have been exhausted. In
 26   the event that Final Approval is denied by the District Court, Plaintiff shall have 30
 27   days from the date of such ruling to refile a notice of appeal; and
 28
      323870951.1
                                                  3
Case 2:18-cv-03093-JFW-AS Document 87 Filed 06/17/19 Page 4 of 5 Page ID #:2741



  1            4.     Defendants will not oppose any attempt by Plaintiff to re-open the
  2   Appeal or to file a new appeal relating to the Order, in the event that the Class
  3   Action Settlement in this case does not receive Final Approval or if any grant of
  4   Final Approval is reversed on appeal.
  5                                       Respectfully submitted,
  6   Dated:        June 17, 2019         MANATT, PHELPS & PHILLIPS, LLP
  7
  8                                       By:     /s/ Robert H. Platt
  9                                             Robert H. Platt
                                                Attorneys for Defendants
 10                                             TINDER, INC., MATCH GROUP, LLC,
                                                AND MATCH GROUP, INC.
 11
 12   Dated:        June 17, 2019         LAW OFFICES OF TODD M. FRIEDMAN
 13
 14                                       By:     /s/ Todd M. Friedman
 15                                             Todd M. Friedman (SBN 216752)
                                                Adrian R. Bacon (SBN 280332)
 16
 17                                       Additional counsel:
                                          KRISTENSEN WEISBERG, LLP
 18                                       John P. Kristensen (SBN 224132)
 19                                       David L. Weisberg (SBN 211675)
                                          Christina M. Le (SBN 237697)
 20
 21                                       Attorneys for Plaintiff and all others similarly
 22                                       situated.

 23
 24
 25
 26
 27
 28
      323870951.1
                                                 4
Case 2:18-cv-03093-JFW-AS Document 87 Filed 06/17/19 Page 5 of 5 Page ID #:2742



  1                     LOCAL RULE 5-4.3.4(a)(2)(i) CERTIFICATION
  2            The filer of this document attests that all other signatories listed above on
  3   whose behalf this filing is submitted concur in the filing’s content and have
  4   authorized the filing.
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      323870951.1
                                                   5
